NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                      2009-3256


                                ELIZABETH A. CHAN,

                                                       Petitioner,

                                           v.

                      MERIT SYSTEMS PROTECTION BOARD,

                                                       Respondent.


      Robert J. Mulhern, of Telluride, Colorado, argued for petitioner.

      Joyce G. Friedman, Attorney, Office of the General Counsel, Merit Systems
Protection Board, of Washington, DC, argued for respondent. With her on the brief
were B. Chad Bungard, General Counsel, and Keisha Dawn Bell, Deputy General
Counsel.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2009-3256

                              ELIZABETH A. CHAN,

                                                     Petitioner,

                                          v.

                     MERIT SYSTEMS PROTECTION BOARD,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           SF0752090039-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (GAJARSA, PLAGER and DYK, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED March 8, 2010                        /s/ Jan Horbaly
                                          Jan Horbaly, Clerk